Citation Nr: 1728212	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-41 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial compensable disability rating for radiculopathy of the left lower extremity associated with the lumbar spine DDD, prior to September 1, 2015, and in excess of a10 percent disability rating thereafter.  

3.  Entitlement to an initial compensable disability rating for radiculopathy of the right lower extremity associated with the lumbar spine DDD, prior to September 1, 2015, and in excess of a10 percent disability rating thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for DDD of the lumbar spine and assigned an initial 10 percent disability rating, effective from April 17, 2012.  

In an October 2014 rating decision, an RO Decision Review Officer (DRO) granted an initial rating of 20 percent for the service-connected DDD of the lumbar spine, effective from April 17, 2012, the effective date of service connection.  As the award was not a complete grant of benefits, the issue of entitlement to an initial disability rating in excess of 20 percent for the service-connected DDD of the lumbar spine remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2015, January 2016, and September 2016 the Board remanded the case back to the RO for additional development of the record.  

Meanwhile, in September 2015, the RO issued a rating decision which granted service connection for radiculopathy of the right and left lower extremities, and assigned separate 10 percent ratings for each lower extremity, effective from September 1, 2015.  

In the September 2016 remand, the Board found that the issues of entitlement to higher disability ratings for the right and left lower extremity radiculopathy were part and parcel of the underlying claim seeking a higher rating for the DDD of the lumbar spine.  Accordingly, the Board included the issues in the September 2016 remand, and they are currently on appeal before the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected DDD of the lumbar spine has been productive of multiple flare-ups of debilitating back pain per year, which, as likely as not, result in an overall disability picture that more nearly approximates limitation of flexion of the lumbar spine to 30 degrees or less during a flare-up.  

2.  Ankylosis of the thoracolumbar spine has never been demonstrated.  

3.  Physician-prescribed bedrest for incapacitating episodes of intervertebral disc syndrome (IVDS) necessitating medical treatment, having a total duration of at least 6 weeks in a twelve month period, has not been shown at any time during the period covered by this claim.  

4.  Prior to September 1, 2015, radiculopathy of the right and left lower extremities was not demonstrated.

5.  Since September 1, 2015, the Veteran's radiculopathy of the right lower extremity has been productive of, at most, moderate neuralgia (dull, intermittent pain), along with mild paresthesias and numbness, resulting in an overall disability picture that more nearly approximates moderate incomplete paralysis of the sciatic nerve.  

6.  Since September 1, 2015, the Veteran's radiculopathy of the left lower extremity has been productive of no more than mild neuralgia, paresthesias and numbness, resulting in an overall disability picture that more nearly approximates mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for an initial disability rating of 40 percent, but not higher, for the DDD of the lumbar spine have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5010-5243 (2016).

2.  Prior to September 1, 2015, the criteria for a compensable disability rating for the service-connected radiculopathy of the right lower extremity and the left lower extremity were not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  Since September 1, 2015, the criteria for the assignment of a 20 percent rating, but not higher, for the radiculopathy of the right lower extremity have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  Since September 1, 2015, the criteria for the assignment of a rating in excess of 10 percent for the radiculopathy of the left lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.7, 4.124a, Diagnostic Code 8520 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

A pre-rating letter mailed to the Veteran in May 2012 provided notice of the information and evidence needed to substantiate a claim for service connection for a lumbar spine disability.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated. In such instances, additional notice regarding VA's duty to notify and assist the Veteran is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and identified VA treatment records have been obtained and associated with the record.  VA spine examinations were conducted in February 2013, September 2015, and October 2016.  

As noted in the September 2016 remand, the February 2013 and September 2015 examinations were not compliant with the holding in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016) because range of motion testing for pain was not accomplished for both active and passive motion and in both weight and non-weight bearing.  Accordingly, another examination was conducted in October 2016.  A review of the examination report suggests that motion testing was completed while weight bearing, which would presumably result in a more restricted range of motion; however, it is not clear whether results were obtained for both active and passive motion.  Nonetheless, the Board finds that even if such results were provided, it would not change the outcome in this case because the Board's decision in this case is based on the Veteran's own self-reported history of additional motion loss and pain during a flare-up, which is presumably worse than any additional findings that could have been obtained during the October 2016 examination, which was not conducted during a flare-up.  Accordingly, another remand to obtain additional motion testing to comply with the holding in Correia would likely serve no useful purpose and only serve to further delay a decision with no benefit to the Veteran.  Accordingly, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  See also, Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the veteran).

The examinations, collectively, along with the other evidence of record, provide a fully adequate basis for determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record there remains any outstanding evidence to support the Veteran's claim.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating

The Veteran seeks an initial disability rating in excess of 20 percent for his service-connected lumbar spine DDD.  Higher initial ratings for the associated radiculopathy of the bilateral lower extremities will also be considered.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's low back disability is characterized as degenerative arthritis and disc disease.  A VA examiner in February 2013 noted that the Veteran's disability is manifested by moderate degenerative disease of the lumbar spine and disc space narrowing at multiple levels in the lumbar spine.  The Veteran's disability is rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the General Rating Formula, as it pertains to the lumbar spine, the minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The notes applicable to the General Formula are as follows: 

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

According to VA examinations in February 2013, September 2015, and October 2016, the Veteran's forward flexion ranged from near normal to being limited to, at most, 50 degrees, due to additional functional loss after repetitive use due to pain and fatigue.  See October 2016 examination report, pp.3-4.  Additionally, and also as a result of repetitive use and fatigue, the October 2016 examination report reflects additional functional limitation in terms of range of motion as follows:  extension limited to 10 degrees, lateral flexion limited to 10 degrees, bilaterally; and, lateral rotation limited to 10 degrees, bilaterally.  

Ankylosis has never been demonstrated.  

Based strictly on the above findings, the criteria for a rating in excess of the currently assigned 20 percent rating are not met, as forward flexion is not limited to 30 degrees or less and there is no ankylosis.  

However, none of the VA examinations were conducted during a flare-up, and the Veteran has consistently reported that during flare-ups, which can occur several times per year, he is unable to get out of bed for several days at a time.  During these periods, he describes his low back pain as debilitating.

Despite the Veteran's contentions, the September 2015 examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability during a flare-up without resorting to speculation.  

Although the October 2016 examiner estimated that the Veteran's additional functional loss during a flare-up would result in additional limitation of flexion to 45 degrees, and additional lateral flexion and rotation to 8 degrees, bilaterally, these estimates do not appear to take into consideration the Veteran's reports that he cannot function at all and stays in bed for up to several days at a time during periods of debilitating back pain.  

As there is no reason to doubt the Veteran's credibility in this regard, the Board must resolve any doubt in favor of the Veteran.  In this case, given that the Veteran has credibly reported suffering with debilitating back pain that necessitates several days of little movement, which can occur up to four times per year, the Board finds that the during these flare-ups, the Veteran's forward flexion is, as likely as not, limited to at least 30 degrees.  Accordingly, and in resolving all doubt in the Veteran's favor, the Board finds that the criteria for the assignment of a 40 percent rating have been more nearly approximated since the effective date of service connection based on the Veteran's credible reports of back pain so severe as to result in a limited ability to get out of bed during flare-ups, which, the Board finds is at least equivalent to forward flexion limited to 30 degrees or less.  

As ankylosis of the spine has never been demonstrated, a rating in excess of 40 percent under the General Rating Formula is not for application.  

The Veteran has also been diagnosed with DDD.  DDD may be rated under the General Rating Formula, or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Thus, to warrant a disability rating in excess of the 40 percent rating assigned pursuant to this decision, the Veteran's DDD would have to result in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Although the Veteran has consistently reported several days per year of self-prescribed bed rest due to debilitating back pain, the record does not support a finding of incapacitating episodes as defined in Note 1 above.  In response to the RO's request to provide evidence of physician-prescribed bedrest and treatment for acute signs and symptoms, the Veteran submitted a treatment record noting only routine follow-up care for back pain.  

Also, according to a March 2016 addendum opinion, the September 2015 examiner explained that the objective evidence of record did not support the Veteran's reports of debilitating episodes of back pain occurring 3 to 4 times per year and lasting 2 to 3 weeks, insofar as the level of severity at which required bed rest would be prescribed by a physician.  In this regard, the examiner's statement does not contradict the Veteran's statements as to his frequency and severity of pain necessitating self-prescribed bed rest; rather, the examiner found no supporting evidence to conclude that these episodes resulted in required treatment by a physician or physician-prescribed bed rest.  

Accordingly, the criteria for the assignment of a rating in excess of 40 percent under the formula for rating IVDS based on incapacitating episodes is not met or approximated.  

In light of the foregoing, the criteria for the assignment of an initial 40 percent rating, but not higher, for the service-connected DDD of the lumbar spine are more nearly approximated based on the General Rating Formula for disabilities of the spine.  The preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the service-connected DDD of the lumbar spine under both the General Formula and based on incapacitating episodes.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

In addition to the rating assigned for orthopedic manifestations of the Veteran's DDD of the lumbar spine, separate ratings have been assigned for associated radiculopathy of the bilateral lower extremities.  

The Veteran's radiculopathy of the right and left lower extremities has been rated as noncompensable prior to September 1, 2015, with 10 percent ratings assigned for each lower extremity since September 1, 2015.  

Neurological disabilities related to the sciatic nerve are evaluated under Diagnostic Code 8520.  Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

With respect to Diagnostic Code 8520, a disability rating of 10 percent is warranted with mild incomplete paralysis.  A disability rating of 20 percent is warranted with moderate incomplete paralysis.  A disability rating of 40 percent is warranted with moderately severe incomplete paralysis.  A disability rating of 60 percent is warranted with severe incomplete paralysis, with marked muscular atrophy.  Finally, the highest schedular rating allowable under Diagnostic Code 8520 is for 80 percent, which is appropriate when there is complete paralysis of the sciatic nerve.  The rating criteria indicate that complete paralysis is present when the foot dangles and drops, there is no active movement possible of muscles below the knee, and where flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The medical evidence in this case shows that the Veteran did not exhibit radicular symptoms associated with his lumbar spine DDD at the time of the February 2013 VA examination.  The first evidence of radicular symptoms comes from the September 1, 2015.  Accordingly, a compensable rating for radiculopathy of the lower extremities prior to September 1, 2015 is not warranted.  

According to the September 1, 2015 examiner, the Veteran had neuralgia (intermittent pain, usually dull) of a moderate degree in the right lower extremity, along with mild paresthesias and/or dysesthesias, and mild numbness.  With regard to the left lower extremity, the Veteran had neuralgia of a mild degree, but without sensory deficit.  

According to the October 2016 examiner, the Veteran had mild neuralgia, mild paresthesias and/or dysesthesias, and mild numbness in both lower extremities.  

Given the moderate neuralgia noted in the right lower extremity in September 2015, along with the mild paresthesias and/or dysesthesias as well as mild numbness, the Board finds that the overall disability picture more nearly approximates that of a moderate degree rather than a mild degree.  Accordingly, the criteria for the assignment of a 20 percent rating, but not higher, are more nearly approximated from September 1, 2015 onward.  

Although the October 2016 examiner found that the Veteran's neuralgia was only mild in degree, there is no indication from the Veteran that his symptoms improved between the time of the September 2015 examination and the October 2016 examination.  Moreover, given that his range of motion was more limited at the time of the October 2016 examination than what was shown at the time of the September 2015 examination, the Board will resolve all doubt in the Veteran's favor and find that the Veteran's right lower extremity radiculopathy has remained moderate in degree since September 1, 2015.  

A higher degree of disability with regard to neuralgia, numbness and tingling has never been demonstrated.  

Regarding the left lower extremity, the examination findings from September 1, 2015 support the 10 percent rating currently assigned based on mild neuralgia.  Although mild paresthesias and/or dysesthesias, and mild numbness were first noted at the time of the October 2016 examination, the left lower extremity neuralgia continued to be described as only mild in degree, thereby resulting in an overall mild disability picture with regard to the radiculopathy of the left lower extremity.  Although the numbness and tingling were not shown prior to October 2016, the addition of such at that time does not appear to have elevated the overall disability picture to a degree that would warrant the next higher, 20 percent rating.  The examiner in October 2016 specifically described each radicular symptoms (the neuralgia, numbness, and tingling) as mild in degree; and, also described the overall severity of the left lower extremity radiculopathy as no more than mild in degree.  There is no medical evidence to contradict this finding.  Accordingly, the criteria for the assignment of a rating in excess of 10 percent for the service-connected left lower extremity radiculopathy have not been met or approximated from September 1, 2015 onward.  

In light of the foregoing, the Board finds that the criteria for the assignment of a 20 percent rating, but not higher, for the right lower extremity radiculopathy, have been more nearly approximated since September 1, 2015; and, the preponderance of the evidence is against the assignment of a compensable disability rating prior to September 1, 2015 or a rating in excess of 20 percent from September 1, 2015 onward.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

For the left lower extremity radiculopathy, the preponderance of the evidence is against the assignment of a compensable disability rating prior to September 1, 2015 or a rating in excess of 10 percent from September 1, 2015 onward.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the Veteran has not claimed that he is unemployable due to his service-connected lumbar spine DDD.  Accordingly, a claim for a total disability rating based on individual unemployability is not raised by the record.  


	(CONTINUED ON NEXT PAGE)


















ORDER

An initial 40 percent rating, but not higher, for the service-connected lumbar spine DDD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable disability rating for right lower extremity radiculopathy and left lower extremity radiculopathy prior to September 1, 2015 is denied.

A 20 percent rating, but not higher, for right lower extremity radiculopathy from September 1, 2015 onward is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for left lower extremity radiculopathy from September 1, 2015 onward is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


